Case 2:20-cv-03436-DOC-ADS Document 24 Filed 10/27/20 Page 1 of 2 Page ID #:94




 1   BURSOR & FISHER, P.A.
     Yeremey Krivoshey (State Bar No. 295032)
 2   Frederick J. Klorczyk III (State Bar No. 320783)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-Mail: ykrivoshey@bursor.com
             fklorczyk@bursor.com
 6
     Attorneys for Plaintiff
 7
 8
 9
10
                           UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
13   FRANCIS RUIZ, individually and on           Case No. 2:20-cv-03436-DOC
     behalf and all others similarly situated,
14
                                  Plaintiff,     NOTICE OF VOLUNTARY
15         v.                                    DISMISSAL WITHOUT
16                                               PREJUDICE PURSUANT TO FED.
     MAGIC MOUNTAIN LLC, SIX FLAGS               R. CIV. P. 41(a)(1)(A)(i)
17   THEME PARK INC., and SIX FLAGS
     ENTERTAINMENT CORPORATION,
18
                                 Defendants.
19
20
21
22
23
24
25
26
27
28
     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
     CASE NO. 2:20-CV-03436-DOC
Case 2:20-cv-03436-DOC-ADS Document 24 Filed 10/27/20 Page 2 of 2 Page ID #:95




 1         NOTICE IS HEREBY GIVEN that pursuant to Rule 41(a)(1)(A)(i) of the
 2   Federal Rules of Civil Procedure, Plaintiff Francis Ruiz, by and through his
 3   undersigned counsel of record, hereby dismisses his claims against Defendants
 4   Magic Mountain LLC, Six Flags Theme Parks Inc., and Six Flags Entertainment
 5   Corporation, without prejudice.
 6
 7   Dated: October 27, 2020           Respectfully submitted,

 8                                     BURSOR & FISHER, P.A.
 9
                                       By:        /s/ Yeremey Krivoshey
10                                                   Yeremey Krivoshey
11                                     Yeremey Krivoshey (State Bar No. 295032)
12                                     Frederick J. Klorczyk III (State Bar No. 320783)
                                       1990 North California Blvd., Suite 940
13                                     Walnut Creek, CA 94596
                                       Telephone: (925) 300-4455
14                                     Facsimile: (925) 407-2700
                                       E-Mail: ykrivoshey@bursor.com
15                                             fklorczyk@bursor.com
16
                                       Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28
     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                      1
     CASE NO. 2:20-CV-03436-DOC
